


110 HR 2729 IH: Prostate Cancer Research and

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2729
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. LoBiondo (for
			 himself, Mr. Holden,
			 Mr. Smith of New Jersey,
			 Mr. Brady of Pennsylvania,
			 Ms. Bordallo,
			 Mr. Pascrell,
			 Mr. Burton of Indiana,
			 Mr. Sestak,
			 Mr. Cohen,
			 Mr. Sherman,
			 Mr. Holt, and
			 Mr. Marshall) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to extend
		  preventive-health and research programs with respect to prostate
		  cancer.
	
	
		1.Short titleThis Act may be cited as the
			 Prostate Cancer Research and
			 Prevention Act.
		2.Amendments to
			 the Public Health Service
			 Act
			(a)Preventive
			 health measuresSection 317D of the
			 Public Health Service Act (42 U.S.C.
			 247b–5) is amended by striking subsection (l)(1) and inserting the
			 following:
				
					(1)In
				generalFor the purpose of carrying out this section, there are
				authorized to be appropriated such sums as may be necessary for each of the
				fiscal years 2004 through
				2012.
					.
			(b)National
			 institutes of healthSection 417A of the
			 Public Health Service Act (42 U.S.C.
			 285a–7) is amended by adding at the end the following:
				
					(d)Authorization of
				appropriationsFor purposes
				of carrying out this section, there are authorized to be appropriated such sums
				as may be necessary for each of the fiscal years 2008 through 2012. Such
				authorization of appropriations shall be in addition to the authorization of
				appropriations established in section
				402A(a).
					.
			
